Citation Nr: 1713843	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Nashville, Tennessee certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Nashville RO.

The issue now on appeal was denied by the RO in October 2008 and May 2009 rating decisions.  The Board construes the Veteran's statements dated in November 2008 and July 2009 as notices of disagreement with the respective decisions as it is clear from his written statements, however he characterized them (i.e., as "requests for 'reconsideration'" versus a "notice of disagreement"), that it was his intent to continuously prosecute his initial claim in this matter.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).  Accordingly, the Board considers the October 2008 claim as the Veteran's original claim.  Doing so results in no prejudice to the Veteran, as the RO considered the merits of the claim in the June 2010 Statement of the Case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In March 2015 and May 2016, the Board remanded the claims for further development of the evidence.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's underlying service connection claim.

The Veteran is seeking service connection for a right hip condition, including for the residuals of an injury sustained while on active duty, during a basketball game.  Alternatively, the Veteran asserts that his right hip condition was caused or aggravated by his currently service-connected disabilities, including degenerative arthritis or degenerative disc disease (status post discectomy and laminectomy), sciatic nerve paralysis, as well as patella-femoral syndrome and degenerative joint disease in the right knee.  

Following the Board's May 2016 remand, the Veteran was afforded a VA examination in June 2016.  During the VA examination, the Veteran reported that his right hip injury occurred when he fell while playing basketball.  The clinician noted that imaging studies of the hip or thigh were performed and were available at the time of the examination.  Currently, however, the imaging studies have not been incorporated into the Veteran's claims file.  Upon review of the imaging studies, the examiner recorded an impression of small osteophyte formation at the right hip joint.  The examiner diagnosed the Veteran with posttraumatic osteoarthritis of the right hip. 

Following the diagnosis, the June 2016 examiner opined:

[I]t is LESS likely than not (i.e., probability less than 49 percent) that such disability is related to any disease or injury in service or was either caused or aggravated by the Veteran's service-connected degenerative arthritis/degenerative disc disease, status post discectomy and laminectomy; sciatic nerve paralysis of the right lower extremity; right knee disability; and/or hypertonicity of the right plantar flexor muscle group.

This statement is the only instance where the examiner addressed the element of aggravation.  In his reasoning, the examiner attributed the Veteran's condition to "a combination predisposing genetic conditions - complicated prolonged ergonomic stresses."  In considering whether the Veteran's right hip condition is secondarily related to the Veteran's service-connected disabilities, the examiner stated that it is less likely than not that the Veteran's right hip condition "is proximately related" to his service-connected injuries.  The term "proximately related" applies to the element of direct causation, rather than aggravation.  As such, the examiner's rationale entirely focused on the element of causation, and he did not address whether the Veteran's service-connected disabilities aggravated his right hip condition.  Hence, the opinion is inadequate and a secondary opinion should be obtained.  38 C.F.R. § 310(b) (2016); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from May 2008 to the present.  Also, supplement the Veteran's claims file with any imaging studies that pertain to the Veteran's right hip condition.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Send the claims file to an appropriate VA clinician for review.  If the clinician determines a new examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please identify the Veteran's present right hip condition by medical diagnosis.

(b) State whether it is at least as likely as not (50 percent probability or more) that the right hip condition began in service or is otherwise related to service.

(c) If not directly related to service on the basis of question (b), is it at least as likely as not that the right hip condition was caused by a service-connected disability, to include the Veteran's service-connected degenerative arthritis/degenerative disc disease (status post discectomy and laminectomy), sciatic nerve paralysis, patella-femoral syndrome, or degenerative joint disease in the right knee?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that the right hip condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected degenerative arthritis/degenerative disc disease (status post discectomy and laminectomy), sciatic nerve paralysis, patella-femoral syndrome, or degenerative joint disease in the right knee?  Please explain why or why not.

(e) If the examiner finds that the right hip condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the right hip condition that is attributed to the service-connected disability (e.g., change in range of motion, change from mild to severe osteoarthritis, and etc.).

In rendering the requested opinions, please specifically discuss the significance of: (1) the Veteran's June 1968 in-service basketball related injury; (2) June 1968 service treatment records that indicated a diagnosis of musculoskeletal strain; (3) VA treatment records that documented the Veteran's complaints of right hip pain in July 2009, April 2010, February 2010, and January 2014; (4) the Veteran's April 2014 reported right hip pain and "popping" at the hip; (5) the June 2015 VA examiner's diagnosis of post-traumatic osteoarthritis; and (6) the June 2015 VA examiner's finding that the Veteran's right hip condition was not caused by or a result of his service connected disabilities. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, May 2008) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested action, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


